Citation Nr: 0944645	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for myeloma, claimed as 
nasal myeloma.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1966 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

On an August 2004 correspondence with VA, the Veteran 
indicated that he suffered from melanoma, a blood abnormality 
and a disability resulting from exposure to asbestos.  These 
issues are referred to the RO for appropriate action.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

There is no competent medical evidence that the Veteran 
currently suffers from myeloma, or that he has ever had 
myeloma.



CONCLUSION OF LAW

Myeloma was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in July 2004 and 
April 2009 correspondences.  The Veteran's claims were last 
readjudicated in an August 2009 supplemental statement of the 
case, thereby curing any deficiency in the timing of notice.

The VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
This duty includes assisting the Veteran in obtaining records 
and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has not been afforded a VA 
examination because the Veteran's claim fails the first prong 
of the McLendon analysis.  Simply put, there is no competent 
evidence suggesting that the Veteran currently suffers from 
the claimed disability.  Based on the facts of this case, VA 
has no duty to provide a VA examination or obtain a medical 
opinion, even under the low threshold of McClendon.

In connection with the current appeal, VA contacted the 
Veteran to aid in acquiring outstanding VA and private 
treatment records.  These records have been retrieved and 
associated with the claims file.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the claim.  
As the evidence of record provides sufficient information to 
adequately evaluate the claim, no further assistance to the 
Veteran with regard to the development of evidence is 
required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The Veteran claims that he suffers from nasal myeloma due to 
herbicide exposure while serving on a ship off of the coast 
of the Republic of Vietnam.

The Veteran's service treatment records (STRs) are silent for 
any treatment or complaints of myeloma.

The Veteran submitted private treatment records from Scripps 
Clinic in La Jolla, California dated from January 2000 to 
December 2003.  These records are completely silent for 
symptoms of myeloma.

In January 2006 the Veteran's representative was asked to 
clarify whether the Veteran sought service connection for 
nasal myeloma or nasal melanoma.  The representative 
clarified that the Veteran sought service connection for 
nasal melanoma.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain disabilities, 
including myeloma, shall be service-connected, even though 
there is no record of such diseases during service.  38 
C.F.R. § 3.309(e).  To qualify for service connection on a 
presumptive basis, multiple myeloma must have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  

In this case, there is no competent medical evidence 
indicating that the Veteran currently suffers from myeloma.  
Without medical evidence showing that the Veteran suffers 
from the claimed disorder, the Board cannot grant service 
connection.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
Furthermore, there is no competent medical evidence that the 
Veteran has ever suffered from myeloma at any time since his 
service.  Thus, the Veteran's claim must also be denied under 
the presumptive service connection theory of 38 C.F.R. § 
3.307. 

In sum, the Board finds the Veteran has produced no competent 
evidence or medical opinion in support of his claim that he 
suffers from myeloma, and all evidence included in the record 
weighs against granting the Veteran's claim.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for myeloma, and the 
benefit-of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107



ORDER

Service connection for myeloma, claimed as nasal myeloma, is 
denied.




REMAND

The Veteran is a recipient of the Combat Action Ribbon and 
Meritorious Unit Commendation.  The Veteran argues that he 
suffers from diabetes mellitus due to exposure to herbicides 
during service.  He contends that he was exposed to Agent 
Orange during his service aboard Navy ships traveling on the 
inland waters of the Republic of Vietnam and while docked in 
Da Nang Harbor and Cam Ranh Bay.  

The RO requested information regarding the Veteran's military 
service from the Personnel Information Exchange System 
(PIES).  The response received from PIES indicates that the 
Veteran served aboard the USS Preston and the USS Berkeley, 
but did not contain information as to the movement of these 
ships.  The PIES request noted that there was no conclusive 
evidence that the Veteran served within the territorial 
boundaries of the Republic of Vietnam.  Furthermore, the PIES 
response did not have any information pertaining to the 
circumstances under which the Veteran received the Combat 
Action Ribbon.  An August 2009 memorandum indicates that the 
Joint Services Records Research Center (JSRRC) Alternate 
Coordinator declined to make a request for the Veteran's 
records from the JSRRC.  

On remand, the AMC should request confirmation or 
verification of any "in-country" Vietnam service from the 
National Personnel Records Center (NPRC) and the JSRRC.  
Additionally, the AMC should seek any deck logs, ship 
histories and records from the service department in order to 
verify the movements of the Veteran's ships and whether or 
not he had any service within the territorial boundaries of 
Vietnam. 

Additionally, in a June 2009 correspondence, the Veteran 
indicated that there were outstanding records regarding his 
claimed disability from Scripps Hospital dated from 1995 to 
2009 and from the VA Medical Center in La Jolla, California, 
dated from 2007 to 2009.  As VA has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim, these records must be obtained.

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and the Veteran 
will be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the JSRRC, NPRC 
or any other appropriate source and 
request copies of information regarding 
the Veteran's service aboard the USS 
Preston and the USS Berkeley, to include 
all deck logs and ship histories for the 
period of the Veteran's service prior to 
his discharge in August 1970, in order to 
determine whether the Veteran served 
within the territorial boundaries of 
Vietnam.  

2.  The AMC should attempt to obtain a 
complete set of records from Scripps Clinic 
in La Jolla, California, dated from 1995 to 
the present.  Additionally, the AMC should 
obtain treatment records from the VA 
Medical Center in La Jolla, California, 
dated from 2007 to the present.

3.  Following any additional indicated 
development, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


